Citation Nr: 0028778	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  90-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to November 16, 1989, 
for a 100 percent evaluation for bipolar disorder.

(The Board addresses the issue of entitlement to an extension 
of the veteran's delimiting date for the purpose of receiving 
educational assistance benefits under Chapter 34, Title 38, 
United States Code, in a separate decision.)


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1979.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1993 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO), in pertinent 
part, increased the evaluation assigned the veteran's bipolar 
disorder (formerly characterized as manic depressive illness) 
to 100 percent, effective from January 22, 1993.  In December 
1996, the RO granted the veteran an earlier effective date, 
November 16, 1989, for the assignment of the 100 percent 
evaluation for bipolar disorder.  As a result, the issue on 
appeal became entitlement to an effective date prior to 
November 16, 1989, for a 100 percent evaluation for bipolar 
disorder.  In October 1997, the Board denied this claim as 
well as the veteran's claim of entitlement to an effective 
date prior to December 2, 1982, for a compensable evaluation 
for bipolar disorder.

The veteran appealed the Board's October 1997 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(Court).  Based on a Joint Motion for Partial Vacation and 
Remand and to Stay Further Proceedings (joint motion) and a 
Joint Motion to Dismiss the Appeal filed by the parties in 
August 1999, the Court, in pertinent part: (1) vacated the 
Board's October 1997 decision denying an effective date prior 
to November 16, 1989, for a 100 percent evaluation for 
bipolar disorder, and remanded the matter for readjudication 
in accordance with the joint motion; and 
(2) dismissed the Board's October 1997 decision denying an 
effective date prior to December 2, 1982, for a compensable 
evaluation for bipolar disorder.


FINDINGS OF FACT

1.  In a June 15, 1989 rating decision, the Board determined 
that the veteran's service-connected psychiatric disorder 
warranted a 10 percent disability evaluation.  That decision 
was effectuated in an August 1989 rating decision in which a 
July 1987 effective date for that rating was assigned.  In an 
August 1999 stipulated agreement, the parties to this action 
agreed to an effective date of October 1, 1979, for the award 
of a 10 percent disability evaluation.  There has been no 
claim of clear and unmistakable error in the June 1989 Board 
decision.

2.  In a July 1993 rating decision, the RO determined that a 
100 percent schedular evaluation was in order for the 
veteran's psychiatric disorder effective from January 22, 
1993.  In a December 1996 rating decision, the RO determined 
that an effective date of November 16, 1989 for the 100 
percent schedular award was proper.  

3.  The RO received a claim for an increased evaluation for 
bipolar disorder from the veteran on July 18, 1989, and there 
is no evidence dated within the one year time period prior to 
that date which indicates that it was factually ascertainable 
that the veteran was entitled to a 100 percent disability 
evaluation. 


CONCLUSION OF LAW

The evidence satisfies the criteria for an effective date of 
July 18, 1989, for a 100 percent evaluation for bipolar 
disorder.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to November 16, 1989, for a 100 
percent evaluation for bipolar disorder.  The effective date 
provisions for awards of increased disability compensation 
include a general rule which is that an award based on a 
claim for increase of compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1) (1999).  Under the general rule provided by the 
law, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
1991).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1999); see Harper v. Brown, 10 Vet. 
App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
VAOPGCPREC 12-98 at 2 (Sept. 23, 1998).  That is, because 
neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) 
refer to the date of the claim as the effective date of an 
award of increased disability compensation, the effective 
date for increased disability compensation is the date on 
which the evidence establishes that a veteran's disability 
increased, if the claim is received within one year from such 
date.  The effective date of an increased rating would be the 
date of claim only if the claim is not received within the 
year following the increase in disability, as explained in 
Harper.  VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (1999).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p) 
(1999); 3.155 (1999).  The regulation which governs informal 
claims, 38 C.F.R. § 3.155 (1999), provides as follows: (a) 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1) (1999), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established.  
Id.

As noted above, in order to apply the above statutory and 
regulatory provisions to the instant appeal, it is necessary 
to determine the date of receipt of the appellant's claim for 
increased compensation for his service-connected psychiatric 
disorder, and to determine the date that it became factually 
ascertainable that the appellant's service-connected bipolar 
disorder increased in severity.

The veteran in this case served on active duty from August 
1975 to September 1979.  In October 1979, he filed a claim 
for service connection for manic depressive illness due to a 
psychotic episode.  In January 1980, the RO granted service 
connection and assigned the veteran a noncompensable 
evaluation for a psychiatric disability then characterized as 
manic depressive illness, effective from October 1, 1979.  In 
a letter dated January 1980, the RO incorrectly informed the 
veteran that his claim for service connection had been 
denied; he was provided with information concerning his 
appellate rights at that time.  In response, the veteran 
filed a notice of disagreement.  In February 1980, the RO 
sent the veteran a letter that corrected its prior error and 
informed the veteran that his claim for service connection 
had in fact been granted and a noncompensable evaluation had 
been assigned manic depressive disorder.  This letter did not 
again provide the veteran his appellate rights with regard to 
the RO's January 1980 decision. 

In July 1987, the veteran filed a claim for an increased 
evaluation for his service-connected psychiatric disability.  
In November 1987, the RO denied this claim and the veteran 
appealed.  In June 1989, the Board increased the evaluation 
assigned the veteran's manic depressive illness to 10 
percent.  The RO effectuated the Board's June 1989 decision 
in August 1989, and assigned an effective date of July 1987 
for the 10 percent evaluation.  (Based on an August 1999 
stipulated agreement of the parties, the veteran was 
subsequently assigned an effective date of October 1, 1979, 
for the 10 percent evaluation.)  The veteran did not appeal 
or seek reconsideration of the Board's June 1989 decision.  

In January 1993, the veteran underwent an evaluation by a VA 
psychologist for the purpose of receiving Chapter 31 
vocational and rehabilitation benefits.  Based on a report of 
this evaluation, the RO, in a rating decision dated July 
1993, increased the evaluation assigned the veteran's 
service-connected psychiatric disability to 100 percent, 
effective from January 22, 1993, and recharacterized the 
disability as bipolar disorder.  By rating decision dated 
December 1996, the RO granted the veteran an earlier 
effective date of November 16, 1989, for the 100 percent 
evaluation for bipolar disorder.  The RO assigned this 
effective date based on reports of testing conducted for 
vocational rehabilitation purposes. 

In this case, the veteran and his representative allege that 
the effective date assigned the 100 percent evaluation for 
bipolar disorder is incorrect.  They assert that there are 
several earlier dates, any of which would be a more 
appropriate effective date to assign the 100 percent 
evaluation.  For instance, in his notice of disagreement with 
the RO's July 1993 decision increasing the evaluation 
assigned his bipolar disorder to 100 percent, effective from 
January 22, 1993, the veteran requests an earlier effective 
date of October 10, 1979.  He explains that this was the date 
he filed his initial claim, and although the RO granted this 
claim in January 1980, the January 1980 decision is not final 
and his 1979 claim is still pending.  In the alternative, he 
requests an effective date of either March 1981, when he 
allegedly filed a claim for an increased evaluation for his 
bipolar disorder, or December 1982, when he was seen at a VA 
clinic for a psychiatric evaluation.  With regard to the 
second date, he asserts that the report of this evaluation 
should be accepted as an informal claim for an increase. 

In addition, in a written statement dated July 2000, the 
veteran's representative argues that the effective date of 
the 100 percent evaluation should be the date the veteran was 
discharged from service.  The representative bases this 
assertion on his belief that by the time the RO assigned the 
veteran a 100 percent evaluation in July 1993, an 
unadjudicated claim for an increased evaluation had been 
pending since 1981, and the veteran was totally disabled.  In 
the alternative, the representative asserts that an effective 
date of either July 18, 1988 or November 16, 1988 is more 
appropriate.  He bases this assertion on his belief that the 
veteran filed a formal claim for an increased evaluation on 
July 18, 1989, and VA medical reports that can be construed 
as an informal claim for an increased evaluation were 
associated with the record on November 16, 1989.  The 
representative argues that an effective date one year prior 
to the date the RO received these claims is appropriate.  

In support of his position, the appellant relies, in part, on 
a private medical opinion submitted in May 2000.  Donald S. 
Scott, Ph.D. was retained by the veteran's representative 
during the pendency of the veteran's appeal to the Court for 
the purpose of determining the earliest date as of which the 
veteran became totally disabled.  Prior to reviewing the 
claims file, the veteran's representative provided Dr. Scott 
the aforementioned criteria for a 100 percent evaluation for 
bipolar disorder and Dr. Scott reiterated these criteria in 
the introduction section of his report.  Based on these 
criteria, he indicated his belief that, by 1984, the veteran 
had repeatedly demonstrated that he was unable to work or to 
work reliably as a result of his bipolar disorder.  Dr. Scott 
greatly relied upon reports of VA psychological and 
psychiatric evaluations conducted in 1982 and 1984, whose 
findings either were not specifically attributed to the 
veteran's bipolar disorder or were attributed to a 
personality disorder.  However, he also relied on a 1993 VA 
examination report, which discloses that the veteran 
manifested symptoms of bipolar disorder since his initial 
psychotic episode.  In the 1993 report, the VA examiner 
diagnosed the veteran with bipolar disorder and personality 
disorder, explained that the veteran had been experiencing 
disruptive mood patterns from the time of his initial in-
service psychotic episode, and concluded that the bipolar 
disorder was most incapacitating early on in the veteran's 
mental disease process.  Dr. Scott, whose conclusion is noted 
below, apparently accepted this evidence as establishing that 
the symptoms noted in 1982 and 1984 were due, at least in 
part, to the veteran's bipolar disorder.  Dr. Scott 
interviewed the veteran and reviewed the veteran's employment 
and medical histories prior to offering an opinion in this 
case.  Thereafter, he noted that the veteran had been fired 
from jobs because of his inability to sell effectively and to 
get along with others and concluded that there was good 
evidence in the record that the veteran's bipolar disorder 
prevented him from working reliably soon after his discharge 
from service and no later than 1984.  

In its prior decision dated October 1997, the Board indicated 
that its consideration of the proper effective date for the 
100 percent evaluation assigned the veteran's bipolar 
disorder was limited to the period between the final Board 
decision of June 15, 1989, which granted the July 1987 claim 
for an increased evaluation, and November 16, 1989, the 
effective date now in effect for the 100 percent evaluation.  
The Board then decided the veteran's claim based on medical 
evidence dated during that time period.  By joint motion 
dated August 1999, however, the parties to this action agreed 
that the Board should have considered all of the medical 
evidence of record, including that which pre-dates the 
Board's June 15, 1989 decision, in determining whether an 
earlier effective date was warranted.  The parties 
specifically agreed that, on readjudication, the Board should 
determine when the veteran's total disability was 
ascertainable and if a claim for an increased evaluation was 
received within a year of the date the total disability 
became ascertainable.   

Considering the first question of the date of the claim in 
this case, the Board observes that the date of receipt of the 
appellant's claim for increased compensation was on July 18, 
1989.  That is the date that the VA received the appellant's 
statement in writing that he wanted an increased evaluation 
for his service-connected psychiatric disorder.  Hence, the 
Board determines that date of receipt of the appellant's new 
claim for increased compensation for his service-connected 
psychiatric disorder is July 18, 1989.  Id; see also Suttmann 
v. Brown, 5 Vet. App. 127, 136 (1993) (defining a new claim 
for increase).

In considering the second question of when an increase was 
factually ascertainable, the Board must emphasize that the 
issue of increased compensation for the service-connected 
psychiatric disorder was the subject of a final Board 
decision dated in June 1989.  In this regard, the RO 
determined that the evidence on file at that time supported 
an increased rating for the service-connected psychiatric 
disability of 10 percent, but no more.  The appellant has not 
alleged that that Board decision contained clear and 
unmistakable error.  38 U.S.C.A. §§ 5104, 7104 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.1400-1411 (1999).  Thus, the 
effective date for a later increase in the 10 percent rating 
must be determined in relation to a new claim for increased 
compensation.  See Suttmann v. Brown, supra (holding that a 
claim for increase "based on facts different from the prior 
final claim" is a new claim).  In other words, since the 
Board's final decision in June 1989 is "determinative, as a 
matter of law, that the evidence then before it did not show 
entitlement to [increased compensation benefits], the 
appellant is collaterally estopped from relitigating the same 
issue[s] based upon the same evidence, albeit for a different 
purpose."  Hazan v. Gober, 10 Vet. App. at 520.  Therefore, 
any later award of increased compensation as to the bipolar 
disorder disability rating must be based upon a new claim 
and, if the claim is granted (as occurred when the RO 
subsequently granted a 100 percent evaluation for bipolar 
disorder in July 1993 rating decision), the effective date 
for the increase may not be based solely upon the evidence 
considered in the prior final decisions.  Id. at 521.

In this context, the Board determines that the "exception" to 
the general rule, as set forth in 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2), does not apply in that it was 
not "factually ascertainable" that the appellant's bipolar 
disorder had increased in severity within the one-year period 
preceding the date of receipt of his new claim; that is one 
year prior to July 18, 1989.  Here, the record reflects that 
the only evidence on file during the one-year preceding July 
1989, does not include examination reports pertaining to 
treatment of the veteran's service-connected psychiatric 
disorder.  As to the medical data dated prior to the June 
1989 Board decision and still within the one year prior to 
July 1989, the Board notes that to this extent, the Board is 
collaterally estopped from viewing that evidence alone any 
differently from the way it had been reviewed by the Board in 
June 1989.  See Hazan v. Gober, supra.  For this reason, the 
evidence dated between July 1988 (one year prior to the date 
of the claim) and June 1989 (the date of the Board decision) 
cannot provide the sole basis for a rating in excess of 10 
percent for bipolar disorder within the one-year preceding 
July 18, 1989.  Id.  

Similarly, the assignment of an earlier effective date during 
the one-year prior to July 1989, based upon the consideration 
of new evidence and evidence before the Board at the time of 
the final Board decision in June 1989 is also not warranted.  
Id. at 520-522.  To the extent that Dr. Scott's medical 
report purporting to establish, based on medical evidence 
dated between 1979 and 1987, that the veteran was totally 
disabled at least as of 1984, the Board again emphasizes that 
the Board is precluded from viewing that evidence in a 
different manner from the way in which the Board viewed it in 
its 1989 decision.  The Board clearly rejected the evidence 
that Dr. Scott now points to which predates the 1989 Board 
decision as supportive of an evaluation in excess of 10 
percent.  

More importantly, while Dr. Scott fixes the date of a 
factually ascertainable increase warranting a 100 percent 
since the veteran's service and at least by 1984, his letter, 
whether read alone or in consideration with previously 
submitted evidence, would not assist the appellant in 
obtaining an effective date prior to the date of the claim in 
this case, as the letter refers to a date that is more than 
one year prior to the receipt of the claim for such increase.  
See Harper, 10 Vet. App. at 126-127; see also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  Even if the letter 
was read in consideration with previously submitted evidence, 
there is no evidence of record, either medical or any other 
kind, dated between July 18, 1988 and July 18, 1989 with 
which the May 2000 letter could be read in consideration.  
This letter from Dr. Scott was generated in 2000.  It was not 
received within one year of the 1984 date or within the one 
year prior to July 18, 1989.  Thus, even assuming that it was 
factually ascertainable that an increased rating to 100 
percent could have been warranted at that time, because the 
veteran's July 18, 1989 claim, from which this appeal ensued, 
was not received within a year from the date of that 
evidence, the law, except to correct obvious errors, 
precludes the assignment of an effective date earlier than 
the date of the claim.  See Hazan, 10 Vet. App. 520-521.  To 
do otherwise, would permit the assignment of an effective 
date for an increased rating at a point in time when, as a 
matter of law, an increased rating to 100 percent had not 
been demonstrated.  

The Board notes that written statements submitted demonstrate 
that from 1979 to 1984, the veteran was fired from two jobs 
and the U.S. Army Reserve and U.S. Navy Reserve due to 
psychological difficulties.  During VA outpatient treatment 
in 1979 and 1980, the veteran was noted to be on medication 
for manic depression and to have manic tendencies.  However, 
examining physicians indicated that the veteran appeared to 
be doing well.  In November 1979, the veteran underwent a VA 
neuropsychiatric examination, after which a psychiatrist 
diagnosed manic depression in remission and well stabilized 
by lithium carbonate.  The only other medical evidence of 
record dated prior to 1984 includes the 1982 evaluation 
reports relied on by Dr. Scott, and as noted previously, 
these reports contain findings that were not specifically 
attributed to the veteran's bipolar disorder.  Moreover, even 
assuming all symptoms noted in the reports were due solely to 
the veteran's bipolar disorder, there is no indication that 
these symptoms rendered the veteran totally disabled.  
Further, even if it could be said that the evidence in 1984 
and earlier showed a totally disabling disability as Dr. 
Scott asserts, even more telling are findings of an October 
1987 special psychiatric examination and social and 
industrial survey which collectively found that the veteran 
had severe social impairment but also only minimal industrial 
impairment; a alcohol and drug therapist letter dated July 
12, 1988 in which it was indicated that the veteran had 
successfully completed an alcohol education program and that 
his bipolar disorder was in partial remission; and a 
psychologist and psychiatrist December 1992 report which 
indicated that the veteran was not actively psychotic and was 
functioning adequately in his present civilian occupation.  

The medical evidence dated one year prior to receipt of the 
July 1989 claim does not reflect that the veteran's service-
connected bipolar disorder warranted a 100 percent disability 
rating.  The degree of psychiatric disability that would 
render the appellant totally disabled is not clinically 
substantiated by the record, as illustrated by the evidence 
described above.  Thus, it cannot be said that the bipolar 
symptoms manifested by the appellant were reflective of a 
rating higher than the then-assigned 10 percent evaluation, 
during the year preceding July 18, 1989.  Therefore, the 
Board is unable to find that the criteria for a 100 percent 
schedular evaluation under the applicable diagnostic criteria 
were met during the one- year period from July 18, 1988, to 
July 18, 1989.  As a consequence, the general rule as set 
forth in 38 U.S.C.A. § 5110(a) and 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125, 126-127 (1997).

The Board has reviewed the joint motion for remand filed by 
the parties and acknowledges that it must address the 
parties' determination that the Board must review this case 
in compliance with the directives set forth by the Court in 
Swanson v. West, 12 Vet. App. 442 (1999) and Hazan v. Gober, 
supra.  The Board notes that the facts in the case at hand 
are distinguishable from both Swanson and Hazan.  However, 
the Board must point out that the Swanson decision was 
withdrawn by the Court on December 2, 1999, although it was 
Court precedent at the time of the Court order in this case.  
Regardless, the case at hand is distinguishable from Swanson.

In Hazan and Swanson, there was evidence that existed within 
one year of the date of claim that could be considered as an 
ascertainable fact to allow for an effective date earlier 
than the one assigned.  See Hazan and Swanson, both supra.  
Here, there is no evidence that was in existence within the 
one-year period between July 1988 and July 1989 that could be 
considered to ascertain if an increase had occurred within 
that year.  There is no provision for assigning an effective 
date prior to date of claim when there is no evidence that 
can support an ascertainable degree of impairment within one 
year prior to date of claim.  Granting an automatic 
retroactive effective date would render the words of this 
statute meaningless.  The statute is clear and unambiguous.  
If an increase in disability is shown within one year prior 
to date of claim, whether formal or informal, then the 
effective date can be earlier than the date of claim.  See 38 
U.S.C.A. § 5110(b)(2).  However, if an increase in disability 
cannot be factually ascertainable within one year prior to 
date of claim, then the effective date is the date of claim.  
See 38 U.S.C.A. § 5110(a).

If a claim is filed in a timely manner, the earliest possible 
effective date will be granted.  However, if a claim is not 
timely filed within one year of when the disability increased 
occurred, the appellant is limited to the date of claim.  See 
id. Even accepting all the statements in the record as true, 
there is no basis for granting an effective date earlier than 
July 18, 1989, for a 100 percent rating for the veteran's 
service-connected bipolar disorder.  There is no evidence in 
the record between July 1988 and July 1989 which would 
establish that the appellant's service-connected bipolar 
disorder should have been rated 100 percent disabling at any 
time during that year.  

The Board notes that it has reviewed the evidence of record 
in its entirety in making its determination as to an earlier 
effective date.  See Hazan and Swanson, both supra.  Without 
any evidence between 1988 and 1989, an effective date earlier 
than July 18, 1989, is not possible.  Nowhere between July 
1988 and July 1989 did the appellant establish that his 
service-connected bipolar disorder had increased.  He did not 
file a claim or an informal claim stating that his service-
connected disability had worsened.  He did not seek treatment 
at a VA facility during that time for his service-connected 
bipolar disorder.  See 38 C.F.R. § 3.157(b) (1999).  The 
appellant submitted his formal claim for an increased 
evaluation in July 18, 1989, and the Board finds that this is 
the proper effective date to be set for the increase in 
question in this case.  

The Board notes that the appellant urges that the Board 
assign a date earlier than the June 1989 Board decision for 
the 100 percent disability rating on the basis that there are 
pending claims dated earlier which have yet to be adjudicated 
by VA.  The Board acknowledges the veteran's contentions 
presented on appeal that he is entitled to an earlier 
effective date because he has consistently and timely filed 
claims, informal or otherwise for increased evaluations 
associated with his service-connected psychiatric disorder.   
However, even if it were determined that an increase in 
disability was factually ascertainable in 1984, the RO did 
not receive correspondence from the veteran that may be 
construed as a claim for an increased evaluation for bipolar 
disorder until July 1987.  In November 1987, the RO denied 
this claim and the veteran appealed.  In June 1989, the Board 
increased the evaluation assigned the veteran's manic 
depressive illness to 10 percent.  The RO effectuated the 
Board's June 1989 decision in August 1989, and assigned an 
effective date of July 1987 for the 10 percent evaluation.  
As noted, the veteran did not appeal or seek reconsideration 
of the Board's June 1989 decision.  The Board's June 1989 
decision granting the veteran's July 1987 claim is thus final 
under 38 U.S.C.A. § 7104 (West 1991).

The RO next received correspondence that may be construed as 
a claim for an increased evaluation for bipolar disorder on 
July 18, 1989.  This correspondence was a VA Form 21-526 
(Veteran's Application for Compensation or Pension) that 
noted service-connected mental illness as the sickness for 
which the claim was being made.  Even is there were no final 
Board decision in June 1989, inasmuch as the veteran did not 
file a claim for an increased evaluation within a year after 
1984, when it is asserted that his total disability due to 
bipolar disorder became ascertainable, that date may not be 
used a basis for a earlier effective date in this case and 
the Board must apply the date of the claim or July 18, 1989, 
as the proper effective date for the award of a 100 percent 
evaluation in this case.

The veteran and his representative believe an effective date 
of October 1979, March 1981, December 1992, July 1988 or 
November 1988 is more appropriate.  In response to these 
assertions, the Board notes that, prior to 1984, the veteran 
filed what can be construed as two claims involving his 
psychiatric illness and an informal claim for an increased 
evaluation was associated with the claims file.  However, 
these claims were considered by the RO and the RO's 
dispositions of these claims are final.  

Specifically, in October 1979, the veteran filed a claim for 
service connection for manic depressive illness due to a 
psychotic episode.  In January 1980, the RO granted service 
connection and assigned the veteran a noncompensable 
evaluation for manic depressive illness, effective from 
October 1, 1979.  In February 1980, after initially notifying 
the veteran that his claim had been denied, the RO sent the 
veteran a letter informing him that his claim for service 
connection had in fact been granted and a noncompensable 
evaluation had been assigned manic depressive disorder.  
While this second letter did not provide the veteran his 
appellate rights, he was provided such information in the 
earlier letter erroneously notifying him of the RO's January 
1980 decision.  

In March 1981 and April 1981, the veteran filed a written 
statement and a VA Form 21-526 (Veteran's Application for 
Compensation or Pension), both of which may be construed as a 
claim for an increased evaluation for a psychiatric disorder.  
The RO initially did not decide these claims.  Rather, in 
April 1981, the RO informed the veteran by letter that he 
must submit evidence to reopen his claim before the RO would 
consider it.  Such evidence, in the form of a December 1982 
report of VA examination, was associated with the claims file 
in February 1983.  Again, the RO did not initially consider 
this as a claim for an increased evaluation.  However, during 
the pendency of the veteran's appeal, the RO and the parties 
involved took certain actions reflecting consideration of 
this evidence as claims for an increased evaluation.  For 
instance, based on the association of the December 1982 VA 
examination report with the claims file, the RO, in a rating 
decision dated July 1995, granted the veteran an earlier 
effective date of December 2, 1982, for the 10 percent 
evaluation assigned his bipolar disorder.  In addition, in an 
August 1999 stipulated agreement, which the RO effectuated in 
a rating decision dated October 1999, the parties to this 
action agreed that an earlier effective date of October 1, 
1979 was warranted for the 10 percent evaluation assigned the 
veteran's bipolar disorder.  By these actions, the RO and the 
parties involved acknowledged that the veteran had had a 
claim for an increased evaluation pending for some time prior 
to his July 1987 claim; and as noted previously, the Board's 
June 1989 decision is final under 38 U.S.C.A. § 7105(c).

Finally, the assertion of the veteran's representative that 
an effective date of July 1988 or November 1988 is warranted 
is based on his belief that the veteran filed claims for 
increased evaluations in July 1989 and November 1989.  The 
Board does not dispute that these claims were filed as 
alleged.  Rather, it previously acknowledged this fact to 
support its decision to grant the benefit sought on appeal. 

The aforementioned evidence establishes that, prior to July 
1989: the veteran filed multiple claims for increased 
evaluations for bipolar disorder; these claims were denied; 
and the denials became final.  The evidence also establishes 
that, on July 18, 1989, the veteran communicated an intent to 
apply for another increased evaluation for bipolar disorder 
by submitting an application for compensation.  Based on this 
application, the Board finds that an earlier effective date 
of July 18, 1989, for the assignment of the 100 percent 
evaluation for bipolar disorder is warranted pursuant to 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o).  The 
veteran's claim is therefore granted.



ORDER

Entitlement to effective date of July 18, 1989, for a 100 
percent evaluation for bipolar disorder is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

